Per Curiam.

Section 2953.03, Revised Code, provides, in part, that “on application by or on behalf of a defendant, after judgment * * * to the clerk of court * * # such officer shall make and cause to be delivered to the clerk of the reviewing court to which the appeal is taken * * * a complete certified transcript of the record.” The section provides also for a bill of exceptions in a felony case, the cost of which bill may be paid out of the county treasury because of the poverty of the defendant.
It is apparent that no appeal by relator is now pending. The relief sought here is available, according to the plain language of the above-quoted statute, only where an appeal is pending.
The writ of mandamus is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Radcliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.